Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 7, 2003, convicting him of burglary in the second degree, burglary in the third degree, criminal mischief in the fourth degree, and possession of burglar’s tools, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Griffin, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
We reject the defendant’s contention that the hearing court erred in denying the suppression of physical evidence discovered on his person incident to the arrest. The arrest was based on probable cause (see People v Phillips, 281 AD2d 495 [2001]; People v Scott, 135 AD2d 846 [1987]). Accordingly, the hearing court properly ruled that the physical evidence recovered incident to the arrest was admissible (see People v Archibald, 269 AD2d 602 [2000]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Smith, J.P., Crane, Mastro and Skelos, JJ., concur.